Citation Nr: 9912791	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-08 482	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for arteriovenous 
malformation (AVM) with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision by the RO which denied service connection for AVM 
with headaches.


FINDINGS OF FACT

The veteran's AVM is a congenital defect and her headaches 
are a manifestation of such defect; she does not have a 
superimposed chronic headache disorder which began during or 
was worsened by service.


CONCLUSION OF LAW

The veteran's AVM with headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(c), 4.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An October 1974 hospital report shows that the veteran was 14 
years of age and gave a history of having headaches since the 
age of 9.  The diagnosis was headache, possible migraine 
variant, and mild depressive neurosis.  

The veteran had active military service from January 1980 to 
January 1984.

An October 1979 service enlistment examination report notes 
the veteran's history but is negative for pertinent current 
findings.  Service medical records show that during a May 
1980 OB/GYN evaluation, the veteran gave a history of having 
migraines.  In June 1980 she was seen for heat exhaustion.  
In August 1980 she complained of headaches and of not having 
her menstrual period for 4 months.  The assessment was that 
she had tension headaches.  A few days later she was seen at 
the gynecology clinic with a chief complaint of not having 
her period for a few months; she also continued to complain 
of migraine headaches.  In addition to the gynecological 
condition, the diagnoses included stress reaction with 
headaches and migraines not debilitating.  In September 1982 
the veteran sought treatment for various symptoms (labored 
breathing, abdominal pain, dizziness, headaches, etc.) after 
a physical training test.  Her condition apparently was felt 
to be heat related, and conservative treatment was given.  
The remainder of the service medical records are negative for 
complaints or treatment pertaining to headaches.  The service 
medical records show that the veteran was treated for 
periodic complaints of abdominal pain and cramping.  Such 
complaints were associated with viral infections, urinary 
tract infections, or gynecological infections.  The veteran 
waived a service separation examination.

Post-service medical reports are negative for any complaints 
or treatment of headaches until September 1993.  In 1993 it 
was reported that the veteran had headaches which were 
associated with nausea, fatigue, and bilateral arm and leg 
pain.  She was referred to the neurology clinic where she 
related a history of migraines dating back to her teenage 
years.  The assessment was possible migraines-vascular 
headaches and somatic complaints without objective findings.  

A January 1994 CT scan of the veteran's head revealed a low 
density enhancing lesion in the left occipital area without 
evidence of calcification.  An April 1994 MRI revealed an AVM 
in the parieto-occipital area.  A June 1994 hospital summary 
reveals a diagnosis of AVM and a secondary diagnosis of 
right-sided unilateral headaches of vascular nature.  In June 
1994 the veteran underwent cerebral angiogram.  In August 
1994 she was referred to a private neurosurgeon who advised 
her that some of her headaches may be related to AVM but that 
a lot of people with her abnormality continued to have 
headaches even after surgical resection of the lesions.  In 
August 1994 she underwent gamma knife radiosurgical treatment 
for the AVM.  

A January 1995 letter from Dr. deCastro reports the veteran's 
medical history pertaining to the AVM.  The doctor noted that 
the veteran complained of headaches.  The diagnosis was 
muscle contraction headaches and left hemisphere AVM, treated 
with gamma knife surgery.  Medical reports from 1995 show a 
diagnosis of left hemisphere AVM status post surgery.  
Reports from 1995 also show that the veteran continued to 
complain of headaches and was diagnosed as having muscle 
contraction headaches with left superior occipital neuralgia.

In May 1995 the veteran filed a claim of service connection 
for migraine headaches.  She argued that while there may have 
been treatment for headaches prior to service entrance, her 
service aggravated a pre-service headache disorder.  The 
veteran stated that she worked in a hospital environment and 
that she did not need to report to sick call for treatment of 
her headaches.

In August 1995 the veteran reported that following surgical 
treatment for the AVM she continued to have headaches.

An October 1995 consultation report reveals an impression 
that the veteran had persistent headaches and right 
hemiparesis as well as right hemianopsia from a left 
occipital AVM treated with stereotactic radiotherapy.

At a February 1996 VA examination, the veteran's history was 
reviewed.  The veteran said that she had headaches as a 
teenager; that she had headaches, passed out, and had right-
sided weakness in service; that she developed weakness on the 
right side 4 or 5 years ago, and developed more severe 
headaches about 2 years ago; and that she was thereafter 
diagnosed and treated for AVM.  Following current 
examination, the diagnosis was parietal AVM.  The doctor 
stated that it was his opinion that the AVM would have been 
present while the veteran was in service and that the 
headaches were connected with the AVM.  

In May 1996 the veteran was diagnosed as having migraine 
episodes, probably secondary to AVM.

In a June 1996 statement, the veteran's representative argued 
that the veteran's AVM was aggravated in service.  He cited 
The Merck Manual in support of the veteran's claim.  He 
stated that according to The Merck Manual, the veteran's 
stomach complaints in service were indicative of AVM.  He 
related that these complaints did not occur before her 
military service and as a result her condition was aggravated 
during service.  

In February 1997 the veteran was diagnosed as having AVM.  
She was also diagnosed as having right hemiparesis and right 
hemisensory deficit, and vascular headaches which were 
secondary to left AVM.

During a July 1997 RO hearing, the veteran testified in 
support of her claim for service connection for AVM with 
headaches.  She said she was hospitalized for headaches when 
she was 14 years old and that following such hospitalization 
she had no headaches until shortly after entering service.  
She stated that she continued to have migraine headaches 
throughout service and thereafter.  The veteran related that 
she was not aware that she had an AVM until such was 
diagnosed a few years ago.  She and her representative argued 
that her headaches may be separate from the AVM and that the 
headaches began during or were worsened by service.

In October 1997 the veteran was hospitalized due to 
complaints of dizziness, decreased right-sided hearing, right 
eye blurred vision, right arm and leg weakness, and 
associated tongue thickness.  She also complained of having 
daily headaches for four to six months.  The impression was 
left parietal AVM with possible worsening of the defect.

A May 1998 VA outpatient record shows the veteran was 
diagnosed as having vascular headaches secondary to AVM.  A 
May 1998 statement by a VA doctor, Dr. Fish, notes that he 
had treated the veteran since 1997 and she gave a history of 
right-sided vascular headaches and right-sided weakness since 
the early 1980s.  In reviewing the history, the doctor noted 
that an AVM was found on MRI study in 1994, and surgery on 
the AVM was performed in 1994, although the AVM continued to 
be present, as shown by studies in 1996 and 1997.  

In a September 1998 statement, Dr. Peters noted the veteran 
had a large AVM of the brain and was under treatment for 
migraine headaches and a seizure disorder which were caused 
by the AVM.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Congenital or developmental defects are not diseases or 
injuries for compensation purposes and may not be service 
connected.  38 C.F.R. §§  3.303(c), 4.9.  However, disability 
from a disease or injury which, during service, is 
superimposed on a congenital or developmental defect, may be 
service-connected.  VAOPGCPREC 82-90.

As the term "arteriovenous malformation" implies, such 
condition is a defect in formation of the arteries and veins 
and thus is present since birth; it is a congenital defect.  
The Board notes that the veteran's representative has cited 
The Merck Manual in support of the veteran's claim for AVM 
with headaches.  The Merck Manual defines AVM as abnormal, 
tangled collections of dilated blood vessels that results 
from congenitally malformed vascular structures in which 
arterial afferents flow directly into venous efferents 
without the usual resistance of an intervening capillary bed.  
As the veteran's representative has cited The Merck Manual, 
he is deemed to have notice of its contents concerning AVM.  
See Thurber v. Brown, 5 Vet. App. 119 (1993).

Since AVM is a congenital defect, the regulations prohibit 
service connection for it and its symptoms.  38 C.F.R. 
§§ 3.303(c), 4.9.  The overwhelming medical evidence, 
including recent doctors' statements, demonstrates that the 
veteran's headaches are due to the congenital AVM, and thus 
service connection is precluded.

As noted, service connection may be granted for a disability 
which is due to a disease or injury which, during service, is 
superimposed on a congenital or developmental defect.  
VAOPGCPREC 82-90.  The veteran argues that she has a headache 
condition, superimposed on the AVM, and that such headache 
condition began during or was worsened by service.  Even 
assuming that the veteran's headaches are not a manifestation 
of the AVM (despite the fact that such assumption is contrary 
to the medical evidence), the evidence shows no service 
incurrence or aggravation of a chronic headache disorder.  
The veteran was treated for headaches before service in 1974.  
Medical records from her 1980-1984 active duty show only a 
few isolated episodes of headaches, mostly during the early 
part of service.  There is no post-service medical evidence 
of headaches until 1993, many years after service.  The 
evidence demonstrates neither service worsening of pre-
service headaches, nor service onset of a chronic headache 
disorder.  Even if there were now a distinct headache 
disorder, apart from the congenital AVM, the evidence shows 
neither service incurrence nor aggravation of such headaches.

The preponderance of the evidence is against the claim for 
service connection for AVM with headaches.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. (1990).


ORDER

Service connection for AVM with headaches is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

